                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8    ELIZABETH MARIE BRINKMAN,                            Case No. 17-cv-06487-RMI
                                   9                    Plaintiff,
                                                                                             ORDER RE MOTIONS FOR
                                  10             v.                                          SUMMARY JUDGMENT
                                  11    NANCY BERRYHILL,                                     Re: Dkt. Nos. 15, 16
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Elizabeth Marie Brinkman seeks judicial review of an Administrative Law Judge

                                  15   (“ALJ”) decision denying her application for benefits under Title XVI of the Social Security Act.

                                  16   Plaintiff’s request for review of the ALJ’s unfavorable decision was denied by the Appeals

                                  17   Council. See (dkt. 14) Administrative Record (“AR”) 1-5). The ALJ’s decision is therefore the

                                  18   “final decision” of the Commissioner of Social Security, which this court may review. See 42

                                  19   U.S.C. §§ 405(g), 1383(c)(3). Both parties have consented to the jurisdiction of a magistrate judge

                                  20   (dkts. 8, 9) and both parties have moved for summary judgment (dkts. 15, 16). For the reasons

                                  21   stated below, the court will grant Plaintiff’s motion for summary judgment in part, deny

                                  22   Defendant’s motion for summary judgment in part, and remand for further proceedings.

                                  23                                           LEGAL STANDARDS

                                  24           The Commissioner’s findings “as to any fact, if supported by substantial evidence, shall be

                                  25   conclusive.” 42 U.S.C. § 405(g). A district court has a limited scope of review and can only set

                                  26   aside a denial of benefits if it is not supported by substantial evidence or if it is based on legal

                                  27   error. Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995). Substantial

                                  28   evidence is “more than a mere scintilla but less than a preponderance; it is such relevant evidence
                                   1   as a reasonable mind might accept as adequate to support a conclusion.” Sandgathe v. Chater, 108

                                   2   F.3d 978, 979 (9th Cir. 1997). “In determining whether the Commissioner’s findings are supported

                                   3   by substantial evidence,” a district court must review the administrative record as a whole,

                                   4   considering “both the evidence that supports and the evidence that detracts from the

                                   5   Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998). The

                                   6   Commissioner’s conclusion is upheld where evidence is susceptible to more than one rational

                                   7   interpretation. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

                                   8                                 PROCEDURAL HISTORY

                                   9          Plaintiff filed an application for Title XVI disability benefits on July 23, 2014, alleging a

                                  10   disability onset of June 1, 2010. (AR 160-69). Plaintiff’s application was denied initially on

                                  11   December 26, 2014. (AR 16, 83). Plaintiff filed a request for hearing with an ALJ and a hearing

                                  12   was held on October 14, 2016. (AR 36-59). The ALJ issued an unfavorable decision on January 9,
Northern District of California
 United States District Court




                                  13   2017. (AR 13-30). Plaintiff requested review by the Appeals Council and the request for review

                                  14   was denied on September 12, 2017. (AR 1-5).

                                  15          THE FIVE STEP SEQUENTIAL ANALYSIS FOR DETERMINING DISABILITY

                                  16          A person filing a claim for social security disability benefits (“the claimant”) must show

                                  17   that she has the “inability to do any substantial gainful activity by reason of any medically

                                  18   determinable physical or mental impairment” which has lasted or is expected to last for twelve or

                                  19   more months. See 20 C.F.R. §§ 416.920(a)(4)(ii), 416.909. The ALJ must consider all evidence

                                  20   in the claimant’s case record to determine disability (see id. § 416.920(a)(3)), and must use a five

                                  21   step sequential evaluation process to determine whether the claimant is disabled (see id. §

                                  22   416.920). “[T]he ALJ has a special duty to fully and fairly develop the record and to assure that

                                  23   the claimant’s interests are considered.” Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983).

                                  24   Here, the ALJ evaluated Plaintiff’s application for benefits under the required five-step evaluation

                                  25   process. (AR 13-30).

                                  26          At Step One, the claimant bears the burden of showing she has not been engaged in

                                  27   “substantial gainful activity” since the alleged date she became disabled. See 20 C.F.R. §

                                  28   416.920(b). If the claimant has worked and the work is found to be substantial gainful activity, the
                                                                                         2
                                   1   claimant will be found not disabled. See id. The ALJ found that Plaintiff had not engaged in

                                   2   substantial gainful activity since July 23, 2014, her application date. (AR 18).

                                   3          At Step Two, the claimant bears the burden of showing that she has a medically severe

                                   4   impairment or combination of impairments. See 20 C.F.R. § 416.920(a)(4)(ii), (c). “An

                                   5   impairment is not severe if it is merely ‘a slight abnormality (or combination of slight

                                   6   abnormalities) that has no more than a minimal effect on the ability to do basic work activities.’”

                                   7   Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005) (quoting S.S.R. No. 96–3(p) (1996)). The

                                   8   ALJ found that Plaintiff suffered from the following severe impairments: obesity, anxiety

                                   9   disorder, and affective disorder. (AR 18).

                                  10          At Step Three, the ALJ compares the claimant’s impairments to the impairments listed in

                                  11   appendix 1 to subpart P of part 404. See 20 C.F.R. § 416.920(a)(4)(iii), (d). The claimant bears the

                                  12   burden of showing her impairments meet or equal an impairment in the listing. Id. If the claimant
Northern District of California
 United States District Court




                                  13   is successful, a disability is presumed and benefits are awarded. Id. If the claimant is unsuccessful,

                                  14   the ALJ proceeds to Step Four. See id. § 416.920(a)(4)(iv), (e). Here, the ALJ found that Plaintiff

                                  15   did not have an impairment or combination of impairments that met or medically equaled one of

                                  16   the listed impairments. (AR 19).

                                  17          At Step Four, the ALJ must determine the claimant’s residual functional capacity (“RFC”)

                                  18   and then determine whether the claimant has the RFC to perform the requirements of her past

                                  19   relevant work. See id. § 416.920(e) and 416.945. The ALJ found Plaintiff had the RFC to do the

                                  20   following: 1) lift and carry twenty pounds occasionally and ten pounds frequently; 2) sit for six

                                  21   hours in an eight-hour day; 3) stand and walk for three hours in an eight-hour day; 4) climb ramps

                                  22   and stairs occasionally but never climb ladders, ropes, or scaffolds; and 5) balance, stoop, kneel,

                                  23   crawl, and crouch occasionally. (AR 21). The ALJ further found that Plaintiff must never work at

                                  24   unprotected heights. Id. The ALJ found that Plaintiff is limited to the performance of simple,

                                  25   routine tasks and limited to simple work-related decisions. Id. Finally, the ALJ found that

                                  26   Plaintiff can respond appropriately to coworkers and the public only on a brief, casual basis, no

                                  27   more than ten percent of the time. Id.

                                  28          At Step Five, the ALJ must determine whether the claimant is able to do any other work
                                                                                         3
                                   1   considering her RFC, age, education, and work experience. See 20 CFR § 416.920(g). If the

                                   2   claimant is able to do other work, she is not disabled. The ALJ found that there were jobs that

                                   3   existed in significant numbers in the national economy that Plaintiff could perform, including

                                   4   assembler and lens inserter. (AR 29). Thus, the ALJ found Plaintiff was not disabled since July 23,

                                   5   2014, the date the application was filed. (AR 30.)

                                   6                                           FACTUAL SUMMARY

                                   7           Plaintiff was 27 years old at the time she filed her application for Title XVI disability

                                   8   benefits. (AR 60). Though she graduated from high school with a diploma, it took her five years to

                                   9   complete high school as a result of the onset of anxiety symptoms. (AR 47-48, 583). Plaintiff has

                                  10   an Associate’s Degree is Social Sciences from Laney College, but has never been employed. (AR

                                  11   583). She has lived with her mother her entire life. (AR 583).

                                  12           Plaintiff has a long history of chronic depression, anxiety, and self-mutilating behaviors,
Northern District of California
 United States District Court




                                  13   which began in adolescence following the death of her sister from cancer. (AR 584). She tended to

                                  14   isolate at home, did not socialize with peers, and suffered from excessive sleeping, depressed

                                  15   mood, agoraphobia, and panic attacks. (AR 373-377). From August 2006 to May 2012, Plaintiff

                                  16   received intensive outpatient mental health treatment from STARS Community Services including

                                  17   medication management, therapy, and case management. (AR 369-389). She was diagnosed with

                                  18   Major Depressive Disorder, Recurrent, Severe; Dysthymic Disorder; Anxiety Disorder; Panic

                                  19   Disorder with Agoraphobia; Social Anxiety Disorder; and Borderline Personality Disorder, and

                                  20   was prescribed Lamictal, Benadryl, Xanax, and Prozac. (AR 370, 378). In November 2010 and

                                  21   again in March 2011, Plaintiff was hospitalized at John George Psychiatric Pavilion for passive

                                  22   suicidal ideation, social isolation, and cutting herself in order to “feel in control,” “release stress,”

                                  23   and “focus the pain in another part of her body.” (AR 32, 322). Through active engagement in

                                  24   treatment at STARS, Ms. Brinkman’s symptoms stabilized to some degree, but she continued

                                  25   cutting herself one to two times per month and having recurrent panic attacks on public

                                  26   transportation and in classrooms. (AR 380-381, 373). After aging out of the STARS program in

                                  27   May 2012, Plaintiff continued to take psychiatric medication prescribed by her providers at

                                  28   Highland Hospital and Sausal Creek Outpatient Stabilization Clinic to manage her ongoing
                                                                                           4
                                   1   symptoms. (AR 440, 443-448, 458-468).

                                   2          In February 2014, Plaintiff became a patient of Elisabeth Collins, PMHNP, at Pathways to

                                   3   Wellness, where she received ongoing psychiatric care and was diagnosed with Major Depressive

                                   4   Disorder, Social Anxiety Disorder, and Attention Deficit Hyperactivity Disorder. (AR 394-417,

                                   5   469-490). In December 2014, Plaintiff began receiving weekly psychotherapy with Carlos Ponce,

                                   6   LMFT, at Multilingual Counseling Center. (AR 451-456, 491-580). As of the date of hearing,

                                   7   October 14, 2016, Plaintiff had attended over 57 individual therapy sessions with Mr. Ponce. (AR

                                   8   491-574). Despite being actively engaged in treatment and medication compliant, Plaintiff had

                                   9   “little success” in curbing her agoraphobia and continued to experience urges to cut herself,

                                  10   chronic depression, anxiety, and problems with attention. (AR 580, 491-574, 487). In addition to

                                  11   therapy and psychiatric medication treatment, Plaintiff attended a one-time psychological

                                  12   evaluation with Katherine Wiebe, Ph.D. on April 25, 2016. (AR 581-596).
Northern District of California
 United States District Court




                                  13                                          DISCUSSION

                                  14                                  Evaluation of Medical Opinions

                                  15   Examining Psychologist, Katherine Wiebe, Ph.D.

                                  16          Plaintiff contends that the ALJ erred by not giving sufficient weight to the opinion of

                                  17   examining psychologist Katherine Wiebe, Ph.D. Dr. Wiebe conducted a comprehensive

                                  18   psychological evaluation of Plaintiff, which lasted a total of two hours and included ten diagnostic

                                  19   tests, a clinical interview, and a review of all of the medical evidence in the record at the time the

                                  20   evaluation was conducted. (AR 585-586). Testing revealed mild to moderate impairments in

                                  21   attention and concentration, moderate to severe impairments in memory, and moderate to severe

                                  22   impairments in social functioning. (AR 586-587, 595). Plaintiff reported severe symptoms of

                                  23   depression, a history of self-harming behavior, problems with social anxiety, and fears of leaving

                                  24   the house and taking public transportation. (AT 587-589, 585). As a result of Plaintiff’s reported

                                  25   symptoms, psychiatric history, and performance on the MCMI-III, Dr. Wiebe diagnosed her with

                                  26   Major Depressive Disorder, Recurrent, Severe; Generalized Anxiety Disorder; Schizoid

                                  27   Personality Disorder; and Dependent Personality Disorder with Avoidant and Depressive

                                  28   Personality Traits. (AR 589-593). Ultimately, Dr. Wiebe assessed primarily moderate and marked
                                                                                          5
                                   1   impairments in mental abilities needed to perform unskilled work. (AR 596). Plaintiff argues that

                                   2   the results of testing could reasonably support Dr. Wiebe’s diagnosis and her assessment of Ms.

                                   3   Brinkman’s functional impairments.

                                   4          The ALJ gave little weight to the opinion of Dr. Wiebe, stating that “as the report of Dr.

                                   5   Wiebe, clearly, was prepared at the request of the claimant’s attorney to assist with the claimant’s

                                   6   disability claim, it is somewhat suspect.” (AR 25). The Ninth Circuit has expressly held that

                                   7   “[t]he Secretary may not assume that doctors routinely lie in order to help their patients collect

                                   8   disability benefits.” Lester v. Chater, 81 F.3d 821, 832 (9th Cir. 1996). “An examining doctor’s

                                   9   findings are entitled to no less weight when the examination is procured by the claimant than

                                  10   when it is obtained by the Commissioner.” Id. In Reddick v. Chater, 157 F.3d 715, 726 (9th Cir.

                                  11   1998), the Ninth Circuit found that “in the absence of other evidence to undermine the credibility

                                  12   of the medical report, the purpose for which the report was obtained does not provide a legitimate
Northern District of California
 United States District Court




                                  13   basis for rejecting it.” Similarly, in Nguyen v. Chater, 100 F.3d 1462, 1464 (9th Cir. 1996), the

                                  14   court found the ALJ had erred in rejecting an examining psychologist’s opinion on the basis that it

                                  15   was solicited by the claimant’s attorney, finding there was no indication of “actual impropriety”

                                  16   and the psychologist’s report was based on an examination of a battery of tests.

                                  17          In this case, the ALJ noted no indication of any impropriety with respect to the opinion of

                                  18   Dr. Wiebe, whose report specifically affirms that “in accordance with the ethical laws of my

                                  19   profession as well as my personal ethics, I have not entered into any arrangement where the

                                  20   amount or payment of my fees is in any way dependent on the outcome of the case” and “the

                                  21   opinions I have expressed represent my true and complete professional opinion.” (AR 595).

                                  22   Accordingly, it was error for the ALJ to reject Dr. Wiebe’s opinion on the ground that it was

                                  23   solicited by the claimant.

                                  24          The ALJ provides two other reasons for discounting Dr. Wiebe’s opinion, finding that it

                                  25   “overstates the claimant’s functional limitations” and is “not consistent with the evidence as a

                                  26   whole.” (AR 25). It is impossible for the court to determine what weight the ALJ gave these two

                                  27   additional reasons in forming his decision regarding Dr. Wiebe’s opinion. It is therefore

                                  28   impossible for the court to determine whether the ALJ’s decision would have been different had
                                                                                         6
                                   1   he based his decision only on these two additional reasons. The court must therefore conclude that

                                   2   the ALJ’s decision to give little weight to Dr. Wiebe’s opinion was not supported by substantial

                                   3   evidence. This is particularly true in light of the court’s analysis, set forth below, as to the weight

                                   4   given to the other medical opinions.

                                   5   Treating Therapist, Carlos Ponce, LMFT

                                   6          Plaintiff contends that the ALJ erred in assigning little weight to the opinion of treating

                                   7   Licensed Marriage and Family Therapist, Carlos Ponce. The ALJ noted that therapists are not

                                   8   considered “acceptable medical sources” under the Regulations. (AR 26). He also concluded that

                                   9   “the evidence of record does not support [Mr. Ponce’s] opinion. Id. The ALJ found as follows:

                                  10
                                              As for the opinion of Mr. Ponce (Exhibit 7F), the undersigned notes that therapists are not
                                  11          considered an “acceptable medical source” in the Regulations, whose opinions are entitled
                                  12          to weighing as a medical source opinion (20 CFR 416.913). In addition, the evidence of
Northern District of California




                                              record does not support this opinion. As discussed above, the evidence fails to document
 United States District Court




                                  13          ongoing problems with sleep, significant memory loss, or substantial concentration
                                              deficits, which would prevent the claimant from finding and keeping a job. To the
                                  14          contrary, repeatedly, records from Pathways to Wellness Medication Clinic document
                                              intact memory and fair or good concentration, contrary to the assertions of Mr. Ponce. The
                                  15
                                              GAF score of Mr. Ponce also is inconsistent with his ultimate findings, as it suggests that
                                  16          the claimant only has a moderate level of symptoms. Further, Mr. Ponce is not a
                                              vocational expert. As such, his opinion that the claimant’s anxiety prevents all work is
                                  17          suspect. Thus, even though the opinion of Mr. Ponce has been duly considered, in view of
                                              the evidence as a whole, it is not found to be persuasive.
                                  18
                                       (AR 26).
                                  19
                                              Although licensed marriage and family therapists are not “acceptable medical sources”
                                  20
                                       under 20 C.F.R. § 404.1513(a), they are “other sources” under 20 C.F.R. § 404.1513(d), and the
                                  21
                                       ALJ may only disregard their testimony if he “gives reasons germane to each witness for doing
                                  22
                                       so.” Turner v. Comm’r of Soc. Sec. 613 F.3d 1217, 1223-24 (9th Cir. 2010). SSR 06-03p provides:
                                  23
                                       “Information from such ‘other sources’ may be based on special knowledge of the individual and
                                  24
                                       may provide insight into the severity of the impairment(s) and how it affects the individual’s
                                  25
                                       ability to function.” SSR 06-03p further provides that non-acceptable medical sources should be
                                  26
                                       evaluated under the same factors as all other medical opinions set forth in 20. C.F.R. §
                                  27
                                       404.1527(d). Significantly, SSR 06-03p notes that “it may be appropriate to give more weight to
                                  28
                                                                                          7
                                   1   the opinion of a medical source who is not an ‘acceptable medical source’ if he or she has seen the

                                   2   individual more often than the treating source and has provided better supporting evidence and a

                                   3   better explanation for his or her opinion.” Plaintiff contends that the ALJ failed to give germane

                                   4   reasons to justify disregarding Mr. Ponce’s treatment notes, and failed to evaluate his opinions

                                   5   under the proper factors.

                                   6          Specifically, Plaintiff argues first that the ALJ did not consider the first factor listed in SSR

                                   7   06-03p, which is how long the treating source has known and how frequently the source has seen

                                   8   the individual. Mr. Ponce had provided weekly psychotherapy to Plaintiff since January 5, 2017.

                                   9   (AR 574). Mr. Ponce is a licensed marriage and family therapist with a master’s degree in

                                  10   transpersonal psychology from John F. Kennedy University. (AR 318). At the time of the hearing,

                                  11   Plaintiff had attended over 57 individual therapy sessions with Mr. Ponce. (AR 491-575). Plaintiff

                                  12   argues that as Plaintiff’s primary weekly therapist for two years, Mr. Ponce is in an excellent
Northern District of California
 United States District Court




                                  13   position to provide an opinion about Plaintiff’s symptoms and functional limitations during that

                                  14   time period.

                                  15          Plaintiff argues second that the ALJ did not consider the third factor listed in SSR 06-03p,

                                  16   which is the degree to which the treating source presents evidence to support his opinion. Mr.

                                  17   Ponce’s treatment notes chronicle Plaintiff’s fear of leaving the house by herself, her difficulty

                                  18   doing so without her mother present, ongoing symptoms of depression, anxiety, and social

                                  19   isolation, and recurrent urges to harm herself. (AR 491-574). In these notes Plaintiff is frequently

                                  20   described as anxious, depressed, tense, restless, fidgety, avoidant, isolative, unable to calm herself,

                                  21   and having difficulty focusing on a topic. (AR 491-574). Throughout therapy, she struggled

                                  22   through periodic urges to cut herself, and on one occasion in March 2016, Plaintiff called her

                                  23   therapist to report an incident of self-cutting. (AR 514, 516, 540-541, 544-546, 552). These

                                  24   observations are consistent with Mr. Ponce’s stated opinions that Plaintiff becomes “panicky and

                                  25   gets paralyzed with fear,” and is “unable to control her anxiety,” leave her house or take public

                                  26   transportation by herself, “even if she takes medication to reduce her symptoms.” (AR 579, 575,

                                  27   580, 491). It is Mr. Ponce’s opinion that despite being actively engaged in therapy and medication

                                  28   compliant, Plaintiff has made “very limited progress,” in curbing her agoraphobia and it is Mr.
                                                                                          8
                                   1   Ponce’s “clinical impression” that she would not tolerate the pressures of either full-time or part-

                                   2   time employment. (AR 500, 580). Ultimately, Mr. Ponce found marked or extreme impairments in

                                   3   functioning, with particular deficits in social functioning. (AR 577-579). The court must agree

                                   4   with Plaintiff that other than briefly summarizing the evidence, the ALJ did not meaningfully

                                   5   examine the degree to which Mr. Ponce’s opinion is supported by progress notes from their two-

                                   6   year therapeutic relationship.

                                   7          Third, the ALJ dismissed Mr. Ponce’s treatment notes and opinion statement as “not

                                   8   consistent with the evidence as a whole,” but neglected to discuss the evidence which is consistent

                                   9   with Mr. Ponce’s opinion. (AR 26). In support of his findings, the ALJ points to records from

                                  10   Pathways to Wellness, which reported global assessment of functioning (“GAF”) scores between

                                  11   50 and 60, and mental status examinations finding intact memory and fair to good judgment,

                                  12   attention, concentration and insight. (AR 23, 25). However, GAF scores offer a mere snapshot of
Northern District of California
 United States District Court




                                  13   a patient’s functioning at that moment in time and Social Security has cautioned against their use

                                  14   in determining disability because they are “neither standardized nor based on normative data” and

                                  15   “the actual number assigned can be misleading because the score does not quantify differences in

                                  16   function between people.” Administrative Memorandum, AM-13066(D)(1). As such, “GAF

                                  17   ratings assigned by different clinicians are inconsistent” and “adjudicators cannot draw reliable

                                  18   inferences from the difference in GAF ratings assigned by different clinicians or from a single

                                  19   GAF score in isolation.” AM-13066(D)(1). While the ALJ relies heavily on these GAF scores, he

                                  20   does not discuss the observations by Plaintiff’s psychiatric provider at Pathways to Wellness,

                                  21   Elisabeth Collins, RN, MS, PMHNP, who noted poor sleep, “profound anxiety,” difficulty with

                                  22   social interactions, thoughts of cutting, agoraphobia, inability to leave the house without her

                                  23   mother, and “significant functional impairment” which “prevents client from being able to work,”

                                  24   despite medication compliance. (AR 44, 475, 477, 479, 484, 408-410).

                                  25          Mr. Ponce’s treatment notes and opinion are also consistent with the assessment of Dr.

                                  26   Wiebe, who observed Plaintiff to be anxious, depressed, restricted in affect, evincing alexithymia,

                                  27   problems with self-esteem and nervous fidgeting of hands. (AT 585). Dr. Wiebe remarked that

                                  28   Plaintiff seldom leaves home, relies upon her mother for support, avoids taking public
                                                                                         9
                                   1   transportation due to fear of anxiety attacks and exhibits “problems with judgment, insight and

                                   2   reasoning that affect her ability to make sound decisions and manage her personal affairs.” Id.

                                   3   Despite the ALJ’s contention that the evidence fails to document significant memory loss or

                                   4   deficits in concentration, Dr. Wiebe reported scores in the borderline to extremely low range on

                                   5   the Immediate Memory and Delayed Memory Indexes of the Repeatable Battery for the

                                   6   Assessment of Neuropsychological Status (“RBANS”). Because the ALJ did not address this

                                   7   evidence in his opinion, it is impossible for the court to determine the extent to which the ALJ

                                   8   considered it. See, e.g. Holohan v. Massanari, 246 F.3d 1195, 1207-1208 (9th Cir. 2001)

                                   9   (holding that an ALJ may not selectively rely on some entries and ignore others “that indicate

                                  10   continued, severe impairment”).

                                  11          In summary, the court finds that nothing in his opinion indicates that the ALJ considered

                                  12   the significance of how long Mr. Ponce had known and treated Plaintiff (the first factor listed in
Northern District of California
 United States District Court




                                  13   SSR 06-03p). The court further finds that the ALJ’s analysis of the degree to which Mr. Ponce’s

                                  14   notes supported his opinions (the third factor listed in SSR 06-03p), and the degree to which the

                                  15   evidence as a whole was consistent with Mr. Ponce’s opinion were incomplete. These three

                                  16   factors addressed by Plaintiff were particularly important, as Mr. Ponce was the medical

                                  17   professional with whom Plaintiff had the longest relationship. Under these circumstances, the

                                  18   court must conclude that the ALJ’s rejection of Mr. Ponce’s opinion is not supported by

                                  19   substantial evidence.

                                  20   S. Talwar, M.D.

                                  21          The ALJ assigned “great weight” to the opinion of Dr. S. Talwar, who opined that Plaintiff

                                  22   had no more than “moderate” impairments in activities of daily living, social functioning, and

                                  23   concentration, persistence and pace. (AR 22, 25-26, 415). Dr. Talwar is a psychiatrist at the

                                  24   outpatient clinic, Pathways to Wellness, and the opinion to which the ALJ refers is the initial

                                  25   assessment conducted when Plaintiff first began receiving treatment at that clinic on February 26,

                                  26   2014. (AR 411-417). Dr. Talwar only examined Plaintiff once, at that first initial visit. (AR 417,

                                  27   395-396). After that, Plaintiff’s primary treating provider at Pathways to Wellness was Nurse

                                  28   Practitioner, Elisabeth Collins. (AR 396, 469-470). During the 60-minute assessment, Dr. Talwar
                                                                                        10
                                   1   conducted a clinical interview and mental status exam. (AR 411-417). He did not review any of

                                   2   Plaintiff’s other medical records or perform any other diagnostic tests. (AR 411-417).

                                   3             Plaintiff contends that because Dr. Talwar met with Plaintiff only once, his opinion should

                                   4   be evaluated by the same standard as any other examining, but non-treating source. 20 C.F.R. §

                                   5   416.927. The court agrees with Plaintiff that substantial evidence does not support the ALJ’s

                                   6   decision to afford great weight to the opinion of this putative “treating” physician who saw

                                   7   Plaintiff once.

                                   8   Non-examining Physician Brady Dalton, Psy.D.

                                   9             Plaintiff contends that the ALJ erred in assigning great weight to the opinion of non-

                                  10   examining medical consultant, Brady Dalton, Psy.D. (AR 25-26, 65-66, 68-70.) Dr. Dalton wrote

                                  11   that while Plaintiff’s “anxiety is noted to wax and wane, recent notes describe it as mild” and

                                  12   “significant treatment gains are evident with medication adherence.” (AR 65). In support, Dr.
Northern District of California
 United States District Court




                                  13   Dalton notes Plaintiff is independent for self-care and independently uses public transportation.

                                  14   (AR 65). Ultimately, Dr. Dalton assessed Plaintiff with mild impairments in activities of daily

                                  15   living, and moderate impairments in social functioning and concentration, persistence, and pace.

                                  16   (AR 65, 68-70, 25). He suggested she should have no more than brief public contact and only

                                  17   superficial and non-collaborative contact with supervisors and coworkers. (AT 69, 25). Plaintiff

                                  18   argues that Dr. Dalton’s opinion should have been afforded the least weight as it was not based on

                                  19   either a treating or an examining relationship with Plaintiff and was based on a very limited

                                  20   record.

                                  21             Social Security policy dictates that a medical consultant’s opinion be more strictly

                                  22   scrutinized than that of a treating or examining source:
                                                        The regulations provide progressively more rigorous tests for weighing opinions as
                                  23           the ties between the source of the opinion and the individual become weaker. For example,
                                  24           the opinions of physicians or psychologists who do not have a treatment relationship with
                                               the individual are weighed by stricter standards, based to a greater degree on medical
                                  25           evidence, qualifications, and explanations for the opinions, than are required of treating
                                               sources.
                                  26
                                       SSR 96-6p; 20 C.F.R. § 416.927(d)(3).
                                  27
                                                 Dr. Dalton’s opinion was based on the limited records presented at the initial level of this
                                  28
                                                                                           11
                                   1   claim. (AR 61-62). He did not have the opportunity to review records from Sausal Creek

                                   2   Outpatient Stabilization Clinic, the evaluation of Dr. Wiebe, updated progress notes from

                                   3   Pathways to Wellness or the extensive therapy progress notes from Multilingual Counseling, all of

                                   4   which were submitted at the reconsideration and hearing stages. (AR 34-35). In particular, Dr.

                                   5   Dalton did not review progress notes documenting Plaintiff’s increased anxiety and social

                                   6   isolation, panic attacks on public transportation, her need to be accompanied by her mother when

                                   7   leaving the house, and the episode of cutting in 2016. (AR 469-580).

                                   8            In arguing that the ALJ properly weighed the opinion evidence of Dr. Dalton, Defendant

                                   9   argues that the ALJ noted that the record evidenced only limited treatment during a four-year

                                  10   period from 2009 to 2013. (AR 22). Defendant argues that this gap in treatment “was especially

                                  11   problematic because her medical records showed her symptoms improved or were stable when she

                                  12   took her prescribed medication.” See (dkt. 16 at 4.) Contrary to Defendant’s assertions, the
Northern District of California
 United States District Court




                                  13   medical evidence shows that Plaintiff has consistently been receiving mental health treatment,

                                  14   with the exception of a period in 2013 when she lost her insurance. Plaintiff received psychiatric

                                  15   medication management and weekly therapy through the STARS program from August 10, 2006

                                  16   until her discharge in June 2012. (AR 370). In complying with the Department of Social Services’

                                  17   records request, STARS sent copies of Plaintiff’s discharge summary, her most recent treatment

                                  18   plan dated December 2011, and her most recent psychiatric progress note dated May 31, 2012.

                                  19   (AR 369-389). These records show that despite being “actively engaged in tx and med

                                  20   compliance” from 2009 through her discharge in 2012, Plaintiff “continued to have panic attacks

                                  21   on public transit and crowded classrooms,” one to two episodes of self-cutting per month, and two

                                  22   contacts with emergency psychiatric services in 2010 and 2011 respectively. (AR 373, 377, 321-

                                  23   332). Plaintiff lost her insurance in 2013, but sought out medication refills from her primary care

                                  24   provider at Highland Hospital and Sausal Creek Outpatient Stabilization Center until she was

                                  25   referred for psychiatric services at Pathways to Wellness in February 2014. (AR 440, 458-468).

                                  26   Thus, Defendants’ argument of “years-long lack of treatment” is a mistaken characterization of the

                                  27   facts.

                                  28            Under these circumstances, the court finds that substantial evidence does not support the
                                                                                        12
                                   1   ALJ’s decision to give great weight to the opinion of this non-examining physician, while

                                   2   discounting the opinions of examining source Dr. Wiebe, and treating therapist Carlos Ponce.

                                   3                          Credibility of Plaintiff and Her Mother

                                   4          Plaintiff contends that the ALJ erred in evaluating the credibility of statements made by

                                   5   claimant and her mother. The ALJ discredited the testimony of Plaintiff and a written third party

                                   6   function form prepared by Plaintiff’s mother on the ground that Plaintiff’s pattern of treatment

                                   7   was inconsistent with that of an individual who suffers from debilitating symptoms. The ALJ

                                   8   noted there were no recurrent emergency room visits or psychiatric hospitalizations and few

                                   9   changes to Plaintiff’s medication regimen, hypothesizing that if she suffered from uncontrollable,

                                  10   debilitating symptoms, she would require recurrent emergency room treatment and repeated

                                  11   adjustments to her medications to obtain better control. (AR 28). Secondly, the ALJ found that

                                  12   Plaintiff’s allegations of difficulty with memory and concentration were not supported by mental
Northern District of California
 United States District Court




                                  13   status examinations describing her memory as intact and her attention and concentration as being

                                  14   fair or good. (AR 28). Lastly, the ALJ found that the record contains inconsistent statements about

                                  15   the claimant’s activities and ability to function outside the home, pointing to a comprehensive

                                  16   adult function form that Plaintiff filled out on her own behalf as proof that she does not suffer

                                  17   from debilitating deficits in concentration. (AR 28). Defendant argues that the ALJ therefore

                                  18   provided specific and legitimate reasons supported by substantial evidence for discounting some

                                  19   of Plaintiff’s and her mother’s claims.

                                  20          The ALJ must accept a claimant’s testimony as credible to the extent that it is consistent

                                  21   with other evidence in the record. 20 C.F.R. § 404.1529(c)(4). In order to support a determination

                                  22   that a claimant’s testimony regarding subjective symptoms such as pain is not credible, “[g]eneral

                                  23   findings are insufficient; rather, the ALJ must identify what testimony is not credible and what

                                  24   evidence undermines the claimant’s complaints.” Lester, 81 F.3d at 834. When there is no

                                  25   affirmative evidence of malingering, an ALJ may not reject the claimant’s testimony about the

                                  26   severity of symptoms without providing “clear and convincing” reasons for doing so. Reddick, 157

                                  27   F.3d at 722. In addition, “allegations concerning the intensity and persistence of pain or other

                                  28   symptoms may not be disregarded solely because they are not substantiated by objective medical
                                                                                        13
                                   1   evidence.” SSR 96-7p. The ALJ must consider the entire case record in weighing the credibility of

                                   2   the claimant’s statements. 20 C.F.R. § 416.929; Penny v. Sullivan, 2 F.3d 953, 958-959 (9th Cir.

                                   3   1993); SSR 96-7p. Factors the ALJ must consider include: the medical signs and laboratory

                                   4   findings; diagnosis; prognosis; and other medical opinions provided by treating or examining

                                   5   physicians or psychologists and other medical sources; and statements and reports from the

                                   6   individual and from treating or examining physicians or psychologists and other persons about the

                                   7   individuals medical history, treatment and response, prior work record and efforts to work, daily

                                   8   activities, and other information concerning the individual’s symptoms and how the symptoms

                                   9   affect the individual’s ability to work. SSR 96-7p.

                                  10          Similarly, “[l]ay testimony as to a claimant’s symptoms is competent evidence that an ALJ

                                  11   must take into account, unless he or she expressly determines to disregard such testimony and

                                  12   gives reasons germane to each witness for doing so.” Lewis, 236 F.3d at 511. See also, Nguyen,
Northern District of California
 United States District Court




                                  13   100 F.3d at 1462 (finding lay witness testimony as to a claimant’s symptoms or how an

                                  14   impairment affects ability to work is competent evidence that cannot be disregarded without

                                  15   comment); Dodrill v. Shalala, 12 F.3d 915, 918-919 (9th Cir. 1993) (“friends and family members

                                  16   in a position to observe a claimant’s symptoms and daily activities are competent to testify as to

                                  17   her condition”).

                                  18          The court agrees with Plaintiff that it was error for the ALJ to discredit statements by

                                  19   Plaintiff and her mother on the ground that Plaintiff’s course of treatment was inconsistent with

                                  20   that of someone suffering from a debilitating mental illness. Repeated emergency room visits,

                                  21   psychiatric hospitalizations, and frequent medication changes are not required for a finding of

                                  22   disability. Indeed, one does not need to be “utterly incapacitated to be eligible for benefits.” Fair

                                  23   v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989); Redick, 157 F.3d. at 722. Though the ALJ highlights

                                  24   reports of Plaintiff doing “well” on her treatment regimen, reports of “improvement” in the

                                  25   context of mental health issues must be interpreted “with an awareness that improved functioning

                                  26   while being treated and while limiting environmental stressors does not always mean that a

                                  27   claimant can function effectively in a workplace.” Garrison v. Colvin, 759 F.3d 995, 1017 (9th

                                  28   Cir. 2014), citing Hutsell v. Massanari, 259 F.3d 707, 712 (8th Cir. 2001) (finding doing well for
                                                                                         14
                                   1   purposes of a treatment program has no necessary relation to a claimant’s ability to work). Here,

                                   2   the record shows that while medication has been effective at controlling Plaintiff’s depressive

                                   3   symptoms, she has continued to experience significant anxiety that impacts her ability to leave her

                                   4   home and function independently in social situations. (AR 469-580). This increased anxiety

                                   5   resulted in increased thoughts of cutting herself in July and August of 2015. (AR 544-552). In

                                   6   early 2016, Plaintiff experienced an increase in her depression and anxiety symptoms, which

                                   7   culminated in an episode of self-cutting in March 2016. (AR 515-523). Despite ongoing therapy

                                   8   and medication compliance, Plaintiff continued to suffer and her therapist frequently noted

                                   9   diminished interest, difficulty calming herself, social isolation, and “extreme” symptoms which

                                  10   “interfere with client’s life.” (AR 509-511). Mr. Ponce remarked that after more than a year of

                                  11   treatment, Plaintiff was able to come to weekly sessions only if escorted by her mother. (AR 500).

                                  12   According to Mr. Ponce, Plaintiff has tried several strategies to curb her agoraphobia with little
Northern District of California
 United States District Court




                                  13   success. (AR 580). Thus, while the record shows episodic periods of improvement and some

                                  14   control of symptoms through medication and therapy, nonetheless Plaintiff nonetheless continued

                                  15   to experience debilitating anxiety which markedly impaired her ability to function independently,

                                  16   interact socially, and manage her day-to-day needs without considerable support.

                                  17          Secondly, the ALJ relied upon mental status examinations to justify discounting Plaintiff’s

                                  18   complaints of difficulty with memory and concentration, but ignored other evidence of cognitive

                                  19   impairment. (AR 28). When evaluated by Dr. Wiebe in May 2016, Plaintiff scored in the 4th

                                  20   percentile (borderline range) and 0.2 percentile (extremely low range) on the RBANS Immediate

                                  21   and Delayed Memory Indexes, respectively. (AR 586). As a result of these low scores, Dr. Wiebe

                                  22   assessed Plaintiff with a moderate to severe impairment in memory functioning. (AR 586). The

                                  23   ALJ did not discuss or mention the results of this comprehensive testing. Though Dr. Wiebe found

                                  24   mild impairments in attention and concentration, she noted that Plaintiff’s performance on tasks

                                  25   under “structured assessment conditions does not necessarily reflect her ability to perform in a

                                  26   regular work environment.” (AR 586, 592-593). Indeed, Dr. Wiebe noted that Plaintiff’s

                                  27   psychological impairments “would affect her ability to consistently attend to, remember and

                                  28   follow through with directions and tasks especially with the demands of an employment
                                                                                        15
                                   1   situation.” (AR 593). The ALJ failed to consider this evidence when evaluating Plaintiff’s

                                   2   allegations of problems with memory and concentration. Likewise, Plaintiff’s ability to complete a

                                   3   self-report form describing her symptoms and her functional deficits is not substantial evidence

                                   4   that she would be able to concentrate on a sustained basis in a work environment. (AR 28, 249-

                                   5   259). As the ALJ concedes, the SSA-3373, Adult Function Form, could have been prepared in

                                   6   multiple sittings. (AR 28). Indeed, the record does not indicate the amount of time required or how

                                   7   many breaks Plaintiff had to take in order to complete the form. Furthermore, Plaintiff completed

                                   8   this form at home where she feels comfortable and can isolate herself from social interaction and

                                   9   other distractions. Her ability to perform in this kind of low-stress environment, does not mean she

                                  10   would be capable of concentrating on a sustained basis in a work environment with increased

                                  11   demands.

                                  12          Lastly, the ALJ discredited testimony by Plaintiff and her mother, citing to allegedly
Northern District of California
 United States District Court




                                  13   inconsistent statements regarding her activities and ability to function outside her home. (AR 28).

                                  14   Contrary to the ALJ’s assertions, Plaintiff has consistently reported severe symptoms of

                                  15   depression, anxiety, and panic attacks in social settings which makes her fear social interaction. As

                                  16   a result, Plaintiff has consistently reported isolating herself at home and difficulty leaving the

                                  17   house without her mother for support. In September 2014, Plaintiff reported that she only leaves

                                  18   the house when she has an appointment, usually just a few times per month. (AR 253). While she

                                  19   reported using public transportation, Plaintiff indicated that she needs her mother to go with her if

                                  20   she is experiencing anxiety symptoms. (AR 253). The evidence of record supports this testimony.

                                  21   In December 2014, Plaintiff reported to her psychiatric nurse practitioner, Ms. Collins, that she

                                  22   was afraid to ride the bus and had been isolating at home. (AR 474). Two months later, she

                                  23   reported leaving the house four times per month to go to therapy, but only with her mother. (AR

                                  24   477). Though Plaintiff has made efforts to get out of the house more, those efforts have been

                                  25   repeatedly stymied by her ongoing mental health symptoms. In June 2015 she experienced a panic

                                  26   attack while waiting for the bus and was forced to call her mother to pick her up. (AR 553). In a

                                  27   February 2016 therapy session with Mr. Ponce, Plaintiff and her mother reported Plaintiff’s

                                  28   ongoing difficulty with doing activities alone without mother’s support. (AR 518). In May of that
                                                                                         16
                                   1   same year, Plaintiff reported to Dr. Wiebe that she relies on her mother’s support, seldom leaves

                                   2   home, and has difficulty taking public transportation due to fear of anxiety attacks. (AR 585).

                                   3   While the ALJ highlights Plaintiff’s efforts to “push through limitations of anxiety and

                                   4   depression,” the Plaintiff “should not be penalized for attempting to lead [a] normal li[fe]” in spite

                                   5   of her ongoing struggles and symptoms. (AR 28, 490); Redick, 157 F.3d at 722.

                                   6           In light of the above, the court finds that the ALJ erred in rejecting the statements of

                                   7   Plaintiff and her mother.

                                   8           Impairments Meeting or Equaling a Listing and Residual Functional Capacity

                                   9           In light of the court’s ruling on the above issues, the court will not address the parties’

                                  10   arguments regarding the ALJ’s decision regarding whether Plaintiff’s condition met or equaled the

                                  11   severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1, and

                                  12   Plaintiff’s RFC. Upon remand, the ALJ must reconsider both of these issues in light of any new
Northern District of California
 United States District Court




                                  13   findings regarding the weight to be given to the opinions of the medical professionals and the

                                  14   credibility of Plaintiff and her mother.

                                  15                                          Nature of Remand

                                  16           Having found that various portions of the ALJ’s decision were either erroneous or not

                                  17   supported by substantial evidence, the court must now decide if remand for further proceedings is

                                  18   appropriate. It is well established that “[i]f additional proceedings can remedy defects in the

                                  19   original administrative proceeding, a social security case should be remanded [for further

                                  20   proceedings].” Lewin v. Schweiker, 654 F.2d 631, 635 (9th Cir. 1981). It is equally well

                                  21   established that courts are empowered to affirm, modify, or reverse a decision by the

                                  22   Commissioner, “with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see

                                  23   also Garrison v. Colvin, 759 F.3d 995, 1019 (9th Cir. 2014). Generally, remand with instructions

                                  24   to award benefits has been considered when it is clear from the record that a claimant is entitled to

                                  25   benefits. Id.

                                  26           The credit-as-true doctrine was announced in Varney v. Sec’y of Health & Human Servs.,

                                  27   859 F.2d 1396 (9th Cir. 1988) (“Varney II”), where it was held that when “there are no

                                  28   outstanding issues that must be resolved before a proper disability determination can be made, and
                                                                                          17
                                   1   where it is clear from the administrative record that the ALJ would be required to award benefits if

                                   2   the claimant’s excess pain testimony were credited, we will not remand solely to allow the ALJ to

                                   3   make specific findings regarding that testimony . . . [instead] we will . . . take that testimony to be

                                   4   established as true.” Id. at 1401. The doctrine promotes fairness and efficiency, given that remand

                                   5   for further proceedings can unduly delay income for those unable to work and yet entitled to

                                   6   benefits. Id. at 1398.

                                   7           The credit-as-true rule has been held to also apply to medical opinion evidence, in addition

                                   8   to claimant testimony. Hammock v. Bowen, 879 F.2d 498, 503 (9th Cir. 1989). The standard for

                                   9   applying the rule to either is embodied in a three-part test, “each part of which must be satisfied in

                                  10   order for a court to remand to an ALJ with instructions to calculate and award benefits: (1) the

                                  11   record has been fully developed and further administrative proceedings would serve no useful

                                  12   purpose; (2) the ALJ has failed to provide legally sufficient reasons for rejecting evidence,
Northern District of California
 United States District Court




                                  13   whether claimant testimony or medical opinion; and (3) if the improperly discredited evidence

                                  14   were credited as true, the ALJ would be required to find the claimant disabled on remand.”

                                  15   Garrison, 759 F.3d at 1020.

                                  16           In this case, the court finds that the third part of the three-part test is not met. Rather, the

                                  17   ALJ must reevaluate the medical opinions addressed here, both separately and in light of each

                                  18   other, and then also reevaluate the credibility of Plaintiff and her mother. Only then can the ALJ

                                  19   properly determine whether Plaintiff meets or equals a listing, and determine Plaintiff’s RFC. The

                                  20   court thus rejects Plaintiff’s request to remand this case under the credit-as-true rule.

                                  21                                           CONCLUSION

                                  22           In light of the foregoing, IT IS HEREBY ORDERED as follows:

                                  23       1) Plaintiff’s motion for summary judgment is GRANTED as to the evaluation of medical

                                  24           opinions and as to the credibility of Plaintiff and her mother.

                                  25       2) Defendant’s motion for summary judgment is DENIED as to the evaluation of medical

                                  26           opinions and as to the credibility of Plaintiff and her mother.

                                  27       3) The court declines to rule on the issues of whether Plaintiff’s impairments meet or equal a

                                  28           listing pursuant to 20 C.F.R. Part 404, Subpart P, Appendix 1 and Plaintiff’s RFC.
                                                                                           18
                                   1      4) This case is remanded for further consideration consistent with this opinion. A separate

                                   2         judgment will issue.

                                   3         IT IS SO ORDERED.

                                   4   Dated: March 4, 2019

                                   5

                                   6
                                                                                                 ROBERT M. ILLMAN
                                   7                                                             United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      19
